Case 1:14-cr-00131-SPW Document 53 Filed 08/06/20 Page 1 of 1

FILED

AUG 0 6 2020

Clerk, U S District Court
District Of Montana
Billings
IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

UNITED STATES OF AMERICA,
CR 14-131-BLG-SPW
Plaintiff,

VS.
ORDER
LESTER LEECODY RUNSABOVE,

Defendant.

 

 

For the reasons stated on the record, LESTER LEECODY RUNSABOVE is
hereby released from the custody of the U.S. Marshals Service.

DATED this 6th day of August, 2020.

fl
Lee. yea FO Liebe Len.
SUSAN P. WATTERS
United States District Judge
